SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

431
CA 12-01415
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


UTICA MUTUAL INSURANCE COMPANY, EXPRESSWAY
AUTO AUCTION, INC. AND EDWARD MILLER,
PLAINTIFFS-RESPONDENTS,

                     V                              MEMORANDUM AND ORDER

ERIE INSURANCE COMPANY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


HURWITZ & FINE, P.C., BUFFALO (KATHERINE A. FIJAL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LESTER SCHWAB KATZ & DWYER, LLP, NEW YORK CITY (JOSHUA C. ZIMRING OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Oneida County (David
A. Murad, J.), entered June 27, 2012. The judgment awarded plaintiff
Utica Mutual Insurance Company the sum of $260,803 against defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously vacated without costs.

     Same Memorandum as in Utica Mut. Ins. Co. v Erie Ins. Co. ([appeal
No. 1] ___ AD3d ___ [June 14, 2013]).




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court